Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 13, 2017

The Court of Appeals hereby passes the following order:

A17A1438. MALCOM JACKSON v. THE STATE.

      Following his convictions for armed robbery, possession of a firearm during
the commission of a felony, and possession of a firearm by a convicted felon, Malcom
Jackson was sentenced to life imprisonment. We affirmed his convictions on appeal.
See Jackson v. State, 294 Ga. App. 555 (669 SE2d 514) (2008). In 2015, Jackson
filed a motion to vacate and correct void sentence, arguing that he was improperly
sentenced as a recidivist. The trial court denied the motion, and Jackson filed this
direct appeal. We lack jurisdiction.
      A direct appeal may lie from an order denying a motion to vacate a void
sentence only if the defendant raises a colorable claim that the sentence is, in fact,
void. See Harper v. State, 286 Ga. 216, 217 n. 1 (686 SE2d 786) (2009); Burg v.
State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void
sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). When a sentence is within the statutory range of
punishment, it is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Here, Jackson does not argue that his sentence falls outside the permissible
statutory range, and therefore he has not raised a colorable void-sentence claim.
Indeed, his sentence fell within the statutory range of punishment, regardless of his
status as a recidivist. See OCGA § 16-8-41 (b) (providing that the maximum term of
imprisonment for armed robbery, regardless of recidivist status, is life).
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                04/13/2017
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.